Title: From Alexander Hamilton to Phineas Bond, 1 September 1795
From: Hamilton, Alexander
To: Bond, Phineas



New York Sep. 1. 1795
Dr. Sir

Inclosed is a letter to Judge Morris which speaks for itself. I shall be glad to hear from you on the subject of it & that at any rate if you do not come, you will authorise some discreet person to cooperate with me on your behalf. If you should turn your attention to a law character, it may be well you should know that Messrs. R: Harrison & R Troupe are concerned for the trustees.
With esteem I am Sir Yr. Obed ser
A Hamilton
P. Bond Esq
